Exhibit 10.1
 
UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
 


May 13, 2015


Ladies and Gentlemen:


Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms (the “Securities Purchase Agreement”), dated
as of the date set forth on Schedule A hereto, between the United States
Department of the Treasury (the “Investor”) and the company set forth on
Schedule A hereto (the “Company”).  Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Securities Purchase
Agreement.  Pursuant to the Securities Purchase Agreement, at the Closing, the
Company issued to the Investor the number of shares of the series of its
preferred stock set forth on Schedule A hereto (the “Preferred Shares”) and a
warrant to purchase the number of shares of its common stock set forth on
Schedule A hereto (the “Warrant”).
 
Pursuant to Section 4.9 of the Securities Purchase Agreement, the Company
delivered a Warrant Repurchase Notice dated as of the date set forth on Schedule
A hereto to the Investor.  The Investor hereby agrees that, notwithstanding
anything in Section 4.9 of the Securities Purchase Agreement to the contrary,
the Company may repurchase the Warrant prior to completion of the repurchase
from the Investor of all of the Preferred Shares issued to the Investor.  In
connection with the consummation, on the date hereof, of the repurchase of the
Warrant by the Company from the Investor, as contemplated by the Warrant
Repurchase Notice and Section 4.9 of the Securities Purchase Agreement:
 
(a)           The Company hereby acknowledges receipt from the Investor of the
Warrant; and
 
(b)           The Investor hereby acknowledges receipt from the Company of a
wire transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Warrant, determined in
accordance with Section 4.9 of the Securities Purchase Agreement.
 
This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.


This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.


 
 

--------------------------------------------------------------------------------

 
 
[Remainder of this page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.
 

 
UNITED STATES DEPARTMENT OF
THE TREASURY
                 
 
By:
/s/ Mark McArdle     Name: Mark McArdle      Title:
Chief Homeownership
Preservations Officer
 

 

 
THE FIRST BANCSHARES, INC.
                 
 
By:
/s/ Dee Dee Lowery     Name: Dee Dee Lowery     Title: CFO  

 
 
[UST 511: Cross Receipt for May 13, 2015
Repurchase of Warrant by The First Bancshares, Inc.]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


General Information:
     
Date of Letter Agreement incorporating the Securities Purchase Agreement:
Feb 6, 2009
   
Name of the Company:
The First Bancshares, Inc.
   
Corporate or other organizational form of the Company:  
Corporation
   
Jurisdiction of organization of the Company:  
Mississippi
   
Appropriate Federal Banking Agency of Company:  
Board of Governors of the Federal
Reserve System
   
Name of Certified Entities:
The First Bancshares, Inc.
   
Corporate or other organizational form of each Certified Entity:
Corporation
   
Jurisdiction of Organization of each Certified Entity:
Mississippi
   
Appropriate Federal Banking Agency of each Certified Entity:
Board of Governors of the Federal
Reserve System
   
Number and series of preferred stock issued to the Investor at the Closing:
5,000 Shares Fixed Rate Cumulative
Perpetual Preferred Stock, Series UST
   
Number of Initial Warrant Shares:  
54,705
   
Terms of the Warrant Repurchase:
     
Date of Warrant Repurchase Notice:  
May 7, 2015
   
Aggregate purchase price for the Warrant:
$302,410.00
   
Investor wire information for payment of purchase price for the Warrant:
REDACTED

 